Citation Nr: 0819231	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-07 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for dislocated 
semilunar cartilage, right knee, postoperative, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for postoperative 
tear medial meniscus and degenerative changes, left knee, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased (compensable) evaluation for 
right hip strain.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the veteran's claims for increased ratings for a 
right knee disorder, a left knee disorder, lumbosacral spine, 
and right hip strain.  He perfected a timely appeal to that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that his service-connected low back, 
right hip, and bilateral knee disabilities have increased in 
severity.  

The veteran underwent a VA orthopedic examination in November 
2004.  At that time, the veteran's claims file was not 
reviewed by the VA examiner.  The Board further observes that 
the VA examiner stated that, on physical examination, the 
veteran walked with a cane and he had braces on both knees; 
he demonstrated that he had difficulty walking.  The examiner 
further stated that the veteran was unable to perform most of 
the maneuvers required as he complained to have been in too 
much pain.  

The Board finds that the medical evidence currently of record 
does not include sufficient medical findings to resolve the 
claim for higher ratings for the claimed disabilities.  VA 
regulations provide that where "the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2007).  Where the Board makes a decision based 
on an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

In his notice of disagreement, dated in February 2005, the 
veteran indicates that, on the day of the last VA 
examination, he was in such pain that he was unable to comply 
with the doctor's requests.  He requested a new examination 
for evaluation of his conditions.  In addition, in his 
substantive appeal, dated in March 2006, the veteran 
contended that his disorders have worsened in severity; he 
stated that the pain from his knees, back and right hip is 
getting worse.  Given the fact that the veteran asserts that 
his service-connected conditions have worsened since the last 
VA examination and that examination was conducted several 
years ago, another VA examination is necessary.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Further, while the RO provided notice as to as to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in April 2007, more 
specific notice must be provided to comply with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As the veteran is 
rated under Diagnostic Codes which require specific 
measurements as to limitation of motion of the lumbar spine, 
right hip, and knees, the notice letters must provide at 
least general notice of that requirement.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  Provide the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In particular, the veteran 
should be provided notice in accordance 
with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice should 
include complete Diagnostic Code rating 
criteria, with any cross-referenced 
Diagnostic Code criteria, under which the 
disabilities at issue are currently 
rated.  A copy of this notification must 
be associated with the claims folder.  

2.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA, who treated the 
veteran for his low back, right hip and 
bilateral knee disabilities since 
November 2004.  After the veteran has 
signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  Thereafter, arrange for the veteran 
to be afforded a VA examination to 
determine the current degree of severity 
of his low back, bilateral knee, and 
right hip disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and to the extent possible the 
examiner should assess the degree of 
severity of any pain.  

With respect to the knees, the examiner 
should provide an opinion concerning the 
degree of severity (whether mild, 
moderate, or severe) of any lateral 
instability or subluxation of each knee.  
The examiner should also determine 
whether ankylosis is present in the 
knees; and, if so, to what degree.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  

With regard to the bilateral knee, hip 
and back disabilities, the examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare- ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree 
of additional range of motion loss.  The 
examiner should also provide an opinion 
concerning the impact of the veteran's 
service-connected disabilities on his 
activities of daily living.  The 
rationale for all opinions expressed 
should also be provided.  

4.  The RO must review the entire record, 
including evidence added to the record 
after the issuance of the August 2007 
SSOC, and readjudicate the increased 
rating claims.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
SSOC.  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

